MAINE	SUPREME	JUDICIAL	COURT	                                         Reporter	of	Decisions	
Decision:	 2016 ME 169 
Docket:	   Ken-16-42	
Argued:	   September	15,	2016	
Decided:	  November	22,	2016	
	
Panel:	    SAUFLEY,	C.J.,	and	MEAD,	GORMAN,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                    LAURIE	A.	BEAL	
                                           	
                                          v.	
                                           	
                                   STATE	OF	MAINE	
	
	
HJELM,	J.	

       [¶1]	 	 Laurie	 A.	 Beal	 appeals	 from	 a	 judgment	 entered	 in	 the	 Superior	

Court	 (Kennebec	 County,	 Alexander,	 J.)	 denying	 her	 petition	 for	 discharge	

from	 the	 custody	 of	 the	 Commissioner	 of	 the	 Department	 of	 Health	 and	

Human	Services.		Contrary	to	Beal’s	contention,	the	evidence	does	not	compel	

a	 finding	 by	 clear	 and	 convincing	 evidence	 that	 Beal	 may	 be	 discharged	

without	 likelihood	 that	 she	 will	 cause	 injury	 to	 herself	 or	 others	 due	 to	 a	

mental	disease	or	defect.		We	therefore	affirm.		

                                   I.		BACKGROUND	

       [¶2]	 	 In	 March	 2005,	 after	 facing	 charges	 of	 terrorizing	 and	 criminal	

restraint	with	a	dangerous	weapon,	Beal	was	found	not	criminally	responsible	

by	 reason	 of	 mental	 disease	 or	 defect	 and	 committed	 to	 the	 custody	 of	 the	
2	

Commissioner	 of	 the	 Department	 of	 Health	 and	 Human	 Services.	 	 See	

15	M.R.S.A.	§	103	(2003).1		In	October	2015,	following	a	series	of	placements	

in	 several	 psychiatric	 facilities,	 Beal	 filed	 a	 petition	 for	 discharge	 from	 the	

custody	 of	 the	 Commissioner	 of	 DHHS	 pursuant	 to	 15	 M.R.S.	 §§	104-A(1)(B)	

and	 104-A(3)	 (2015).2	 	 At	 that	 time,	 she	 was	 hospitalized	 at	 the	 Riverview	

Psychiatric	Center.	

          [¶3]	 	 A	 hearing	 on	 the	 petition	 was	 held	 in	 January	 2016.	 	 The	 court	

heard	 testimony	 from	 Beal,	 Beal’s	 sister,	 a	 Riverview	 staff	 psychiatrist,	 a	

Riverview	staff	psychologist,	a	forensic	psychologist	who	is	also	the	Director	

of	 the	 State	 Forensic	 Service,	 and	 a	 psychologist	 who	 examined	 Beal	 at	 her	

request	 and	 reviewed	 her	 medical	 records	 for	 purposes	 of	 this	 proceeding.		

Additionally,	 the	 record	 before	 the	 trial	 court	 included	 several	 written	

psychological	 and	 neuropsychological	 assessments	 of	 Beal	 that	 were	 either	


     1	 	 Title	 15	 M.R.S.	 §	 103	 has	 since	 been	 amended	 multiple	 times,	 though	 not	 in	 any	 way	 that	

affects	 this	 appeal.	 	 See,	 e.g.,	 P.L.	 2005,	 ch.	 263,	 §	 1	 (effective	 September	 17,	 2005)	 (codified	 at	
15	M.R.S.	 §	 103	 (2015));	 P.L.	 2013,	 ch.	424,	 §	 B-3	 (effective	 July	 16,	 2013)	 (codified	 at	 15	 M.R.S.	
§	103	(2015)).		Additionally,	pursuant	to	legislation	that	became	effective	on	July	1,	2004,	the	term	
“Department	 of	 Behavioral	 and	 Developmental	 Services,”	 which	 appeared	 in	 15	 M.R.S.A.	 §	103	
(2003),	 was	 “deemed	 to	 refer	 to	 .	 .	 .	 the	 Department	 of	 Health	 and	 Human	 Services.”	 	 P.L.	 2003,	
ch.	689,	§	B-1	(effective	July	1,	2004).	

     2	 	 Pursuant	 to	 15	 M.R.S.	 §	 104-A(1)(B)	 (2015),	 a	 “discharge”	 altogether	 terminates	 an	 order	

committing	 the	 petitioner	 to	 the	 custody	 of	 the	 Commissioner	 of	 DHHS.	 	 A	 “release,”	 in	 contrast,	
falls	short	of	a	“discharge,”	and	“means	termination	of	institutional	inpatient	residency	and	return	
to	 permanent	 residency	 in	 the	 community”	 subject	 to	 ongoing	 supervision	 by	 DHHS.	 	 15	 M.R.S.	
§	104-A(1)(A)	 (2015).	 	 Beal	 has	 made	 clear	 that	 she	 is	 seeking	 a	 full	 discharge—rather	 than	 a	
release—from	departmental	custody.	
                                                                                       3	

filed	with	the	court	before	the	hearing	pursuant	to	sections	104-A(1)	and	(3),	

or	admitted	in	evidence	at	the	hearing	without	objection.			

      [¶4]	 	 After	 the	 hearing,	 the	 court	 denied	 Beal’s	 petition	 for	 discharge	

based	 on	 its	 finding	 that	 Beal	 “remains	 afflicted	 with	 a	 mental	 disease	 or	

defect	that	renders	her	dangerous	to	herself,	to	others,	and	to	property.”		This	

appeal	followed.	

                                   II.		DISCUSSION	

	     [¶5]		To	prevail	on	her	petition,	Beal	had	the	burden	of	proving	by	clear	

and	 convincing	 evidence—that	 is,	 to	 a	 “high	 probability”—that	 she	 “may	 be	

.	.	.	discharged	without	likelihood	that	[she]	will	cause	injury	to	[herself]	or	to	

others	 due	 to	 mental	 disease	 or	 mental	 defect.”	 	 15	 M.R.S.	 §	 104-A(1);	 see	

Taylor	 v.	 Comm’r	 of	 Mental	 Health	 &	 Mental	 Retardation,	 481 A.2d 139,	 149,	

154	(Me.	1984).			

      [¶6]		Whether	an	insanity	acquittee	has	a	mental	disease	or	defect	is	a	

factual	issue	reviewable	for	clear	error,	and	not,	as	Beal	argues,	a	legal	issue	

subject	 to	 de	 novo	 review.	 	 See	 Green	 v.	 Comm’r	 of	 Mental	 Health	 &	 Mental	

Retardation,	 2000 ME 92,	 ¶	 30,	 750 A.2d 1265;	 Roberts	 v.	 Comm’r	 of	 Mental	

Health	 &	 Mental	 Retardation,	 562 A.2d 680,	 683	 (Me.	 1989).	 	 We	 have	

previously	 described	 this	 issue	 as	 a	 “legal,	 as	 opposed	 to	 a	 medical,	
4	

determination	to	be	made	by	the	court,”	Roberts, 562 A.2d	at	683,	because	the	

term	“mental	disease	or	defect”	is	a	legal	concept	that	is	not	defined	or	used	by	

medical	 practitioners,	 and	 so	 courts—as	 opposed	 to	 medical	 experts—have	

the	ultimate	responsibility	to	determine	whether	a	“mental	disease	or	defect”	

exists.	 	 See	 also	 In	 re	 Fleming,	 431 A.2d 616,	 618	 (Me.	 1981)	 (stating	 that	

“medical	 conclusions	 concerning	 mental	 disease	 or	 defect”	 are	 not	

“determinative	 of	 the	 question	 whether	 the	 statutory	 standard	 has	 been	

satisfied”	(second	emphasis	added)).		The	court’s	inquiry,	however,	is	factual	

in	 nature,	 and	 may	 include	 consideration	 and	 weighing	 of	 both	 expert	 and	

non-expert	evidence.		Accordingly,	we	will	affirm	a	court’s	determination	that	

a	petitioner	remains	dangerous	to	herself	or	others	due	to	a	mental	disease	or	

defect	unless	the	evidence	compels	a	contrary	finding.		See	Roberts, 562 A.2d	

at	683.				

        [¶7]	 	 Beal	 acknowledges	 that	 the	 evidence	 in	 the	 record	 does	 not	

compel	a	finding	that	she	is	unlikely	to	injure	herself	or	others	if	discharged.		

She	 argues,	 however,	 that	 the	 court	 erred	 by	 finding	 that	 she	 continues	 to	

have	 a	 mental	 disease	 or	 defect	 that	 results	 in	 her	 dangerous	 behavior.3		


   3		We	are	unpersuaded	by	Beal’s	argument	that	that	the	court	erred	by	questioning	one	of	Beal’s	

witnesses	 and,	 during	 summation,	 Beal’s	 attorney	 himself	 about	 the	 types	 of	 services	 Beal	 would	
require	 if	 discharged	 from	 the	 custody	 of	 DHHS.	 	 Beal	 herself	 testified	 about	 circumstances	 she	
would	likely	face	and	the	“supports”	she	would	need	if	she	returned	to	live	in	the	community,	and	
                                                                                                    5	

Because	the	term	“mental	disease	or	defect”	is	not	defined	in	the	release	and	

discharge	statute,	we	look	to	the	definition	of	that	phrase	as	provided	in	the	

Criminal	 Code.	 	 Green,	 2000 ME 92,	 ¶	 27,	 750 A.2d 1265.	 	 There,	 the	 phrase	

“mental	disease	or	defect”	is	defined	as	“only	those	severely	abnormal	mental	

conditions	 that	 grossly	 and	 demonstrably	 impair	 a	 person’s	 perception	 or	

understanding	of	reality.”		17-A	M.R.S.	§	39(2)	(2015).			

       [¶8]	 	 The	 court	 was	 not	 compelled	 to	 find	 that	 Beal	 no	 longer	 has	 a	

mental	disease	or	defect	that	renders	her	dangerous	to	herself	or	others.		The	

evidence	 presented	 to	 the	 court	 included	 psychiatric	 testimony	 that	 Beal	

suffers	 from	 “acute	 episodes”	 when	 she	 has	 “difficulty	 in	 fully	 assessing	

reality,”	as	exemplified	by	a	recent	incident	when	Beal	disrobed,	climbed	onto	

a	high	shelf,	punched	at	the	ceiling	and	light	fixtures,	told	staff	members	who	

had	gathered	at	the	scene	that	she	could	fly,	and	jumped	off	the	shelf,	landing	

on	 the	 staff	 members	 below;	 psychological	 testimony	 that	 Beal	 suffers	 from	

“cognitive	 distortions	 .	 .	 .	 [that]	 can	 manifest	 in	 some	 impulsivity,	 poor	

judgment,	 and	 .	 .	 .	 extreme	 responses	 to	 certain	 situations”;	 and	 additional	

testimony	 from	 a	 forensic	 psychologist	 that	 because	 of	 Beal’s	 “personality	

disorder”	 and	 “longstanding	 encephalopathy,”	 her	 ability	 to	 reason	 and	

those	issues	were	also	addressed	in	the	written	psychological	evaluation	filed	by	the	Director	of	the	
State	Forensic	Service.		The	court’s	own	limited	questions	on	this	subject	do	not	constitute	error.	
6	

correctly	 assess	 reality	 “deteriorates,”	 causing	 her	 to	 become	 emotionally	

overwhelmed	 and	 confrontational,	 leading	 to	 “oftentimes	 very	 dangerous	

behavior.”	

      [¶9]	 	 Additionally,	 as	 the	 court	 found,	 although	 Beal	 testified	 that	 her	

angry	and	physically	aggressive	episodes	were	a	reaction	to	the	conditions	at	

Riverview	and	not	the	result	of	her	mental	health	issues,	she	had	exhibited	the	

same	 types	 of	 behavior	 after	 she	 had	 been	 transferred	 to	 a	 different	

institution.	

      [¶10]		Presented	with	this	evidence,	the	court	was	not	compelled	to	find	

that	Beal	is	free	of	a	“mental	disease	or	defect”	as	defined	by	section	39(2),	or	

that	 her	 dangerous	 behavior	 is	 unrelated	 to	 her	 mental	 health	 issues.		

Accordingly,	the	court	did	not	err	by	denying	Beal’s	petition	for	discharge.			

      The	entry	is:	

                   Judgment	affirmed.		
	
	    	     	      	      	    	
	
On	the	briefs:	
	
     Rory	 A.	 McNamara,	 Esq.,	 Drake	 Law,	 LLC,	 Lebanon,	 for	
     appellant	Laurie	A.	Beal	
     	
     Maeghan	Maloney,	District	Attorney,	and	David	M.	Spencer,	
     Asst.	Dist.	Atty.,	Kennebec	County	District	Attorney’s	Office,	
     Augusta,	for	appellee	State	of	Maine	
                                                                                7	

	
	
At	oral	argument:	

         Rory	A.	McNamara,	Esq.,	for	appellant	Laurie	A.	Beal	
         	
         David	 M.	 Spencer,	 Asst.	 Dist.	 Atty.,	 for	 appellee	 State	 of	
         Maine	
	
	
	
Kennebec	County	Superior	Court	docket	number	CV-2005-249	
FOR	CLERK	REFERENCE	ONLY